HAWICINS, Judge.
Conviction is for robbery, punishment being five years in the penitentiary.
On the night of August 22, 1935, A. W. Thompson and a' friend went to a roadhouse near Waco some time after 12 o’clock. Thompson had been drinking and continued to drink after his arrival at the roadhouse. Pie exhibited his money, about $160. When the house closed for the night, Thompson started towards his car. Pie testified that appellant then struck him several times and took his money. Another state’s witness testified that Thompson started a fight with appellant and that it was during such fight appellant took the money from Thompson and handed it to a girl who was present.
No bills of exception are brought forward. The evidence was sufficient to support the jury’s finding that appellant assaulted and robbed Thompson. Bryant v. State, 122 Tex.Cr.R. 385, 55 S.W. (2d) 1037.
The judgment is affirmed.